DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 18 October 2022. 
Claims 2, 9, 10, 12, 19, and 20 were canceled. Claims 1 and 11 were amended. Claims 1, 4-8, 11, and 14-18 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 11, and 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claim 11, recites in part, providing an advertisement to a user before the user engages in a purchase transaction to buy a product or service comprising a first option associated with a first purchase offer of the product or service and a second option associated with engaging in a challenge, wherein, the generated is generated based on the user’s browsing history, and concurrently displays the first option and the second option; receiving data indicative of whether the user selected the first option or the second option; if the data is indicative of the user selecting the first option complete the purchase transaction; and generating the challenge if the data is indicative of the user selecting the second option; determining if the user’s performance data with respect to the challenge meets or exceeds one or more predetermined targets associated with the challenge, wherein said one or more predetermined targets is defined by at least one of a number of enemies killed, an amount of treasure obtained, an amount of health retained, a distance traveled, or a finishing order of a race; and generating a second purchase offer, wherein the second purchase offer is different than the first purchase offer, based on the performance data meeting or exceeding the one or more predetermined targets associated with the challenge.  These limitations set forth a concept of advertising an incentive challenge to users, and allowing users to either engage with the challenge or to complete a transaction without the challenge, and providing an incentive if the users complete the challenge. This concept is plainly both a commercial interaction and an advertising behavior. As such, the claims are determined to recite an abstract idea.
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate an abstract idea into a practical application. The claims recite the additional element of a host computer having one or more physical processors programmed with computer program instructions and a challenge module. This additional element is recited at a high level of generality, and may be interpreted as a generic computing device used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. Thus this additional element does not integrate the abstract idea into a practical application. The claims further recite the additional element of user interfaces which allow various interactions. This additional reflects no improvement to technology or computers, no particular machine, no transformation of an article, and does not meaningfully limit the implementation of the abstract idea. This additional only generally links the abstract idea to a technological environment involving computers. As such, this additional element does not integrate the abstract idea into a practical application. The claims further recite the additional element of on a website providing an on-line advertisement. This additional reflects no improvement to technology or computers, no particular machine, no transformation of an article, and does not meaningfully limit the implementation of the abstract idea. This additional only generally links the abstract idea to a technological environment involving networked computing devices. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the computing device, the user interfaces, and the online advertisement only generally link the abstract idea to a technological environment involving networked computing devices. Thus the additional elements do not integrate the abstract idea into a practical application. As such, the claims are determined to be directed to an abstract idea.
At step 2B of the Mayo/Alice analysis, the additional elements are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite an additional element which may be interpreted as a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computing device does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of user interfaces. However, Allen et al. (US 5884016) demonstrates that user interfaces were a conventional computer function long before the priority date of the claimed invention (As is conventional, the computer system 10 includes a processor 11, a storage system 12, a user interface 13 for receiving input from a user. See at least Column 2, Line 53-55). As such, this additional element, individually and in combination with the computing device does not amount to significantly more than the abstract idea. As previously noted, the claims recite the additional element of on a website and an on-line advertisement. However, Auxier et al. (US 6379251 B1) demonstrates that website advertisements were a conventional computer function long before the priority date of the claimed invention (conventional banner ads that merely advertise products or services of the advertiser's site. See at least Column 6, Lines 8-10). As such, this additional element, individually and in combination with the computing device does not amount to significantly more than the abstract idea. There are no further additional elements. When considered as a combination, the additional elements only generally link the abstract idea to a technological environment involving networked computing devices. Per MPEP 2106, the courts have found generally linking an abstract idea to a technological environment to be insufficient to amount to significantly more. Thus the combination of additional elements do not amount to significantly more. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Claims 4, 8, 14, and 18 further narrow the abstract idea, but the claims continue to recite an abstract idea. The prior additional elements do not integrate the narrowed abstract idea into a practical application, nor do they amount to significantly more than the narrowed abstract idea. Claims 5-7 and 15-17 further describe the additional element of the graphical user interfaces. However, this additional element, individually and in combination with the prior additional elements, only generally links the abstract idea to a technological environment involving networked computing devices. Thus these additional elements, individually and in combination with the prior additional elements, do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 7, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 9805375 B1) in view Gary (US 2011/0092282 A1).

Regarding Claim 1 and 11: Carr discloses a computer implemented method for generating and executing online interactive multimedia challenges during electronic transactions, the method being implemented in a host computer having one or more physical processors programmed with computer program instructions (application server 108. See at least Column 3 lines 10-11) that, when executed by the one or more physical processors, cause the host computer to perform the method, the method comprising:
on a website, providing an on-line advertisement to a user before the user engages in a purchase transaction to buy a product or service comprising a first graphical user interface having a first option associated with a first purchase offer of the product or service and a second option associated with engaging in a challenge, wherein, using the host computer, the challenge is generated based on the user’s browsing history, and wherein the first graphical user interface concurrently displays the first option and the second option (When a user accesses a page, document, or other piece or grouping of content from the content provider, such as an item detail page 300 for a particular item offered through an electronic marketplace as illustrated in FIG. 3, several advertisements might be displayed. This example illustrates a Web page for an electronic marketplace displayed in a browser application, wherein the Web page includes information 302 for an item being viewed by a customer. See at least Column 5, Lines 50-57. Also: For example, the display 300 of FIG. 3 illustrates information 302 for an item that will result in a specific amount of profit for the merchant offering the item if the item is purchased. Based on criteria or otherwise selected as discussed elsewhere herein, the example display also includes an option 310 to view a video advertisement. In this example, the option is an “above the fold” hyperlink that, when followed by the customer, will cause a video to be played in a frame, window, panel, or other appropriate location on the screen. The link here includes text that entices a customer to follow the link, such as may indicate to the customer that the price of the item will be reduced upon the customer viewing the advertisement. See at least Column 6, Line 56 through Column 7 Line 1 and Fig. 3. Also: In some cases, an ad presentation might be relatively long, or might contain multiple distinct portions. For example, if a flash-type game is presented, then multiple rounds might be included in the game. If a video ad is displayed, the ad might include portions for distinct products or features. In such cases, the presentation might be segmented or otherwise delineated such that a customer receives a certain discount for each portion that the customer accesses. For example, FIG. 8 illustrates a display 800 where a video ad 802 includes several distinct portions 804, which are indicated at least by segment dividers in the “transport” or progress indicator bar in the video player. The display can include appropriate information for the customer, such as indicating how much a customer saves, or the reduced price, for each segment, and indicating that the customer can save more by accessing additional portions. For example, a customer might access a game that asks trivia questions about a company's products, in order to information the customer about that company's line of products. A customer might save ten cents for each round of questions. If a customer wants to stop after a couple of rounds, the customer might be happy saving twenty cents. Other customers can continue to play all the rounds in order to receive the full discount. See at least Column 11, Lines 33-57. Also: If the customer selects to view an ad 702, the prices 706 of other items can be shown to drop as the customer views the presentation. The items to be displayed can be selected using any appropriate criteria, such as relatedness to the item being viewed, profitability, customer history information, etc. See at least Column 11, Lines 15-20);
receiving, at the host computer, data indicative of whether the user selected the first option or the second option; using the host computer, generating a plurality of second graphical user interfaces if the data is indicative of the user selecting the first option, wherein the plurality of second graphical user interfaces are configured to complete the purchase transaction; using the host computer, generating a third graphical user interface comprising the challenge if the data is indicative of the user selecting the second option (Electronic merchants or other content providers also can utilize such advertisements on other sites or locations. For example, an ad can be submitted to an associate, search engine, or other such provider, which displays an ad for an item at a first price. The ad can indicate that a customer can get a lower price by watching a video ad, for example. If the customer clicks on or otherwise selects to view the video, the video can be displayed to the customer through the provider site (e.g., in a frame or popup window), and after viewing at least a portion of the video the customer can see the lower price that is being offered. In some cases, as part of the video or as a separate element, the customer also can see the price drop as a result of viewing the advertisement. The customer then could be directed to a detail page or other location to purchase the item at that price. In such an embodiment, the number of customers viewing the ad will outnumber the number of customers who follow the ad, such that additional revenue will be generated. See at least Column 15, Lines 19-36 and Fig. 3. Examiner’s note: One of ordinary skill in the art would understand that selection of “Buy Now” in Fig. 3 would produce interfaces to complete the purchase transaction);
using a challenge module in the host computer, determining if the user’s performance data with respect to the challenge meets or exceeds one or more predetermined targets associated with the challenge (In some cases, an ad presentation might be relatively long, or might contain multiple distinct portions. For example, if a flash-type game is presented, then multiple rounds might be included in the game. If a video ad is displayed, the ad might include portions for distinct products or features. In such cases, the presentation might be segmented or otherwise delineated such that a customer receives a certain discount for each portion that the customer accesses. For example, FIG. 8 illustrates a display 800 where a video ad 802 includes several distinct portions 804, which are indicated at least by segment dividers in the “transport” or progress indicator bar in the video player. The display can include appropriate information for the customer, such as indicating how much a customer saves, or the reduced price, for each segment, and indicating that the customer can save more by accessing additional portions. For example, a customer might access a game that asks trivia questions about a company's products, in order to information the customer about that company's line of products. A customer might save ten cents for each round of questions. If a customer wants to stop after a couple of rounds, the customer might be happy saving twenty cents. Other customers can continue to play all the rounds in order to receive the full discount. See at least Column 11, Lines 34-57. Also: If the ad is an interactive experience, such as a flash game, then the ad can be designed to require customer involvement (such as to periodically select certain features, etc.). See at least Column 12, Lines 17-20);
generating a second purchase offer, wherein the second purchase offer is different from the first purchase offer, based on the performance data meeting or exceeding the one or more predetermined targets associated with the challenge (In some cases, an ad presentation might be relatively long, or might contain multiple distinct portions. For example, if a flash-type game is presented, then multiple rounds might be included in the game. If a video ad is displayed, the ad might include portions for distinct products or features. In such cases, the presentation might be segmented or otherwise delineated such that a customer receives a certain discount for each portion that the customer accesses. For example, FIG. 8 illustrates a display 800 where a video ad 802 includes several distinct portions 804, which are indicated at least by segment dividers in the “transport” or progress indicator bar in the video player. The display can include appropriate information for the customer, such as indicating how much a customer saves, or the reduced price, for each segment, and indicating that the customer can save more by accessing additional portions. For example, a customer might access a game that asks trivia questions about a company's products, in order to information the customer about that company's line of products. A customer might save ten cents for each round of questions. If a customer wants to stop after a couple of rounds, the customer might be happy saving twenty cents. Other customers can continue to play all the rounds in order to receive the full discount. See at least Column 11, Lines 34-57. Also: The video, audio, interactive game, electronic presentation, or other such advertisement then can be presented, with the reduction in price being displayed over time during presentation of the advertisement 522. As discussed, the ways by which the price can drop can vary by item, user, group, type, or any other such criteria. Once the ad is no longer being presented, such as may be due to the ad finishing or the customer stopping the presentation, a determination can be made as to whether the presentation of the ad completed 524. If so, the lowest price for the item (at least as a result of the presentation of the ad) can be displayed 528. See at least Column 9, Line 65 through Column 10 Line 9). 

Carr does not appear to disclose wherein said one or more predetermined targets is defined by at least one of a number of enemies killed, an amount of treasure obtained, an amount of health retained, a distance traveled, or a finishing order of a race
Gary teaches one or more predetermined targets defined by at least one of a number of enemies killed, and amount of treasure obtained, an amount of health retained, a distance traveled, or a finishing order of a race (Generally, methods and systems are described for automatically sending a message to another person's electronic device (e.g. phone, personal computer, television, game console) to inform the person that a player just met or exceeded some goal in a video game (e.g. number of enemies killed in a minute, minimal length of time to defeat the first boss). See at least [0022]. Also: When one player meets or exceeds the achievement or other predetermined goal while playing an instance of the video game, an indicator is sent from the player's video game console to a central computer system which tracks the various goals and friends. The achievement can include such goals as a length of time that it took to beat a first boss or other main enemy character, the number of enemies that were killed in one minute, a highest number of kills in a death match, the length of time it took to finish a game, and the highest number of headshots dealt in a minute. Other achievements are possible as would be known to one skilled in the art. See at least [0026]). 
Carr provides a system where a user is given an option to engage with game to receive a discount, and the discount received is based on a user’s game performance. Carr’s system differs from the claimed invention by the substitution of Carr’s progress based game performance for a particular gameplay metric performance.  However, Gary demonstrates that the prior art already knew of video games with predetermined targets associated with challenges that use the particular gameplay metrics claimed. One of ordinary skill in the art could trivially substitute Gary’s number of enemies killed metric for the progress of Carr for the performance metric used to determine an incentive. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would provide greater incentives to users capable of killing more in game enemies. As such, the identified substitution and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Carr and the teachings of Gary. 

Regarding Claim 6 and 16: Carr in view of Gary teaches the above limitations. Additionally, Carr discloses wherein the third graphical user interface challenge is configured as a scripted advertisement that, if activated by the user, allows the user to engage with the challenge (If the ad is an interactive experience, such as a flash game. See at least Column 12, Lines 17-18). 

Regarding Claim 7 and 17: Carr in view of Gary teaches the above limitations. Additionally, Carr discloses using the host computer, directing the user to a game server if the user interacts with the third graphical user interface (any other appropriate provider 204 can include components such as ad generator and ad server components for generating and serving advertisements to a user. See at least Column 4, Line 4 through Column 5 Line 1). 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 9805375 B1) in view Gary (US 2011/0092282 A1), and further in view of Chicoine et al. (US 9699610 B1).

Regarding Claim 4 and 14: Carr in view of Gary teaches the above limitations. Additionally, Carr discloses wherein, using the host computer, the challenge is generated based on the user’s identity (If the customer selects to view an ad 702, the prices 706 of other items can be shown to drop as the customer views the presentation. The items to be displayed can be selected using any appropriate criteria, such as relatedness to the item being viewed, profitability, customer history information, etc. See at least Column 11, Lines 15-20). Carr does not appear to disclose a login ID. However, Chicoine teaches where a login ID is used to identify a user (the consumer device may be associated with the consumer account record based on server 106 receiving login data (e.g., username, password, biometric identifier, etc.) associated with the consumer account record from the consumer device via the network. See at least Column 25, Lines 12-17). 
Carr and Gary suggest a system which allows users to play a game to receive an incentive based on a user’s identity, upon which the claimed invention’s use of a username to determine identity can be seen as an improvement. However, Chicoine demonstrates that the prior art already knew of using a username to determine a user’s identity. One of ordinary skill in the art could have trivially applied the techniques of Chicoine to the system of Carr and Gary to identify users. Further, one of ordinary skill would have recognized that such an application of Chicoine would have resulted in a system which would more accurately identify users. As such, the identified application of Chicoine and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Carr and the teachings of Gary and Chicoine. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 9805375 B1) in view Gary (US 2011/0092282 A1), and further in view of Kane et al. (US 2012/0157212 A1).

Regarding Claim 5 and 15: Carr in view of Gary teaches the above limitations. Carr does not appear to disclose wherein the third graphical user interface challenge is configured as a downloadable executable that, if activated by the user, allows the user to engage with the challenge.
However, Kane teaches graphical user interface challenge configured as a downloadable executable that, if activated by the user, allows the user to engage with the challenge (one or more executable code objects that implement all or a portion of the game can be downloaded to a client system for execution. See at least [0048]). 
Carr and Gary suggest a system which allows users to play a game to receive an incentive, which differs from the claimed invention by the substitution of Carr’s game distribution methods with an executable game. However, Kane demonstrates that the prior art already knew of executable games. One of ordinary skill in the art could trivially substitute the game techniques of Kane into the system of Carr and Gary. And one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would provide executable games to users which could be played for an incentive. As such, the identified substitution and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Carr and the teachings of Gary and Kane. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 9805375 B1) in view Gary (US 2011/0092282 A1), and further in view of Gambhir et al. (US 2018/0061180 A1). 

Regarding Claim 8 and 18: Carr in view of Gary teaches the above limitations. Additionally, Carr discloses monitoring, by the host computer, the user’s gameplay, interactions, and performance data (The video, audio, interactive game, electronic presentation, or other such advertisement then can be presented, with the reduction in price being displayed over time during presentation of the advertisement 522. As discussed, the ways by which the price can drop can vary by item, user, group, type, or any other such criteria. Once the ad is no longer being presented, such as may be due to the ad finishing or the customer stopping the presentation, a determination can be made as to whether the presentation of the ad completed 524. If so, the lowest price for the item (at least as a result of the presentation of the ad) can be displayed 528. See at least Column 9, Line 65 through Column 10 Line 9. Also: In some cases, an ad presentation might be relatively long, or might contain multiple distinct portions. For example, if a flash-type game is presented, then multiple rounds might be included in the game. If a video ad is displayed, the ad might include portions for distinct products or features. In such cases, the presentation might be segmented or otherwise delineated such that a customer receives a certain discount for each portion that the customer accesses. For example, FIG. 8 illustrates a display 800 where a video ad 802 includes several distinct portions 804, which are indicated at least by segment dividers in the “transport” or progress indicator bar in the video player. The display can include appropriate information for the customer, such as indicating how much a customer saves, or the reduced price, for each segment, and indicating that the customer can save more by accessing additional portions. For example, a customer might access a game that asks trivia questions about a company's products, in order to information the customer about that company's line of products. A customer might save ten cents for each round of questions. If a customer wants to stop after a couple of rounds, the customer might be happy saving twenty cents. Other customers can continue to play all the rounds in order to receive the full discount. See at least Column 11, Lines 33-57). Carr does not appear to disclose communicating the user’s gameplay, interactions, and performance data to a game server for storing in a game database system.
	However, Gambhir teaches communicating the user’s gameplay, interactions, and performance data to a game server for storing in a game database system (To the extent a patron plays at least one game (see, e.g., FIG. 5 and accompanying discussion), the patron's game history (e.g., games played, performance, etc.) is tracked and stored in game history database 430. In some embodiments, the game history database 430 includes historical information that may include user identification information, game-play history, game-play performance, length of time of game-play, type of game, results information, winnings information, and user account information. See at least [0045]. Also: In other embodiments, the game does not have to be fully stored in memory, for example, the game could be stored on hard drive and only relevant portions in memory, or the game could also be in a distributed processing environment where there are multiple “memory” systems. See at least [0042]). 
Carr and Gary suggest a system which allows users to play a game to receive an incentive, upon which the claimed invention’s storage of the gameplay data can be seen as an improvement. However, Gambhir demonstrates that the prior art already knew of storing such gameplay information when users play games to earn discounts. One of ordinary skill in the art could have easily applied the techniques of Gambhir to the system of Carr and Gary. Further, one of ordinary skill in the art would have recognized that such an application of Gambhir would have resulted in an improved system which would know a user’s prior gameplay interactions. As such, the identified application of Gambhir and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Carr and the teachings of Gary and Gambhir. 

Response to Arguments
Applicant’s Argument Regarding 101 Rejections of claims 1, 2, 4-12, and 14-20: 
Applicant’s claims are directed to a specific improvement in computer video gaming technology by generating graphical user interfaces for providing options to a user of simply purchasing the offered product/service or playing a challenge/game to obtain a discount price of said product/service. 
It is to be appreciated that different users would like to select different options for purchasing the items offered for sales, and the claimed GUIS allow them to do so, thereby enhancing online transaction experience for said users. Thus the claimed GUI increases efficiency of online purchasing an enables more users to enjoy the web browsing/challenge gameplay experience. 
Hence, the Applicant’s claims are aligned with the claims in question in Trading Techs and Core Wireless Licensing. 
Applicant’s claims are tied to a particular technology (host-client based computer architecture) and to a transformation of an element thereof (incentivizing players to purchase an advertised item on a website while the players are browsing said website by providing a challenge). 
Since the Examiner has stated that the additional elements, e.g., host computer, processor, clients, are well understood routine and conventional and do not act as a transformative limitation, the Applicant would like to bring to the Examiner’s attention, the Berkheimer memorandum. 
Applicant’s claims precisely meet the standard established in McRO v. Bandai Namco Games America wherein the Federal Circuit held that claim 1 “was directed to a patentable, technological improvement over the existing, manual 3-D animation techniques” and that claim 1 “uses the limited rules in a process specifically designed to achieve an improved technological result in conventional industry practice.” Similarly, Applicant’s claims are directed toward an improvement “based on rules of a particular type” and that “the claimed rules, not the implementation of a general purpose computer, improved existing technology” akin to the claims in McRO. 
Applicant submit that Applicant’s claims, similar to the claim at issue in DDR Holdings “do[es] not recite a mathematical algorithm…”. 
Examiner’s Response: Applicant's arguments filed 18 October 2022 have been fully considered but they are not persuasive.
Per MPEP 2106.05(a): “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” Applicant here asserts that the claims provide an improvement in computer video game technology by generating user interfaces that provide options. However, the specification does not provide any technical explanation of how to implement these features, and instead appears to rely on existing knowledge of one of ordinary skill in the art for how these features are implemented. Further, one of ordinary skill in the art would not recognize providing options with a GUI to constitute a technical improvement. As such, applicant’s assertion that the claims constitute an improvement to computer gaming technology is unpersuasive.  
Examiner notes that it is unclear how, or by what standard, the graphical user interfaces increase “efficiency of online purchasing” and that the specification does not appear to support this assertion. Further, applicant’s argument that different users would like different options for purchasing items offered for sale suggests that the claimed invention amounts to a computer implementation of a commercial interaction rather than a technical improvement. 
Unlike the claims of Trading Techs, the present claims do not reasonably require a “specific structured graphical user interface.” Further, the claims clearly describe a commercial interaction, and thus are not at all analogous to the claims in Core Wireless Licensing.
Examiner notes that being generally linked to a particular technology environment is not indicative of subject matter eligibility, but rather is expressly identified by MPEP 2106 as a reason why an additional element may not integrate an abstract idea into a practical application or amount to significantly more. Further, it is unclear what “element” applicant considers transformed, but applicant’s characterization of the invention here further reinforces the proposition that the claims set forth a commercial interaction (“incentivizing players to purchase an advertised item”). 
Examiner notes that applicant’s argument here does not actually assert any deficiency in the prior office action. 
As noted above, one of ordinary skill in the art would not recognize the claims to constitute a technical improvement. Further, Examiner notes that they do not see any “rules” of the present claims analogous to those of McRO, and that applicant’s argument fails to identify any such rules. 
Examiner notes that the prior office action did not assert that the claims recite a mathematical concept or algorithm. 

Applicant’s Argument Regarding 103 Rejections of claims 1 and 11: Applicant’s amended claim which use one or more predetermined targets defined only by specific video game metrics are not disclosed by Carr. 
Examiner’s Response: Applicant's arguments filed 18 October 2022 have been fully considered but they are rendered moot by the amendment of claims 1 and 11. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Linden et al. (US 2015/0126269 A1) describes a video game performance defined by an amount of items. 
Chudley et al. (US 2002/0188361 A1) describes a video game performance defined by a placement in a race. 
Casado et al. (US 20190060762 A1) describes a video game performance defined by a distance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-11-01